Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,113,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application 17/384,387 are anticipated by the claims of Patent No. 11,113,817.  Application 17/384,387 require a first view and a second view, which are anticipated by Patent No. 11,113,817 axial and sagittal views.
Application 17/384,387
Patent No. 11,113,817
A method for generating a three dimensional (3D) bounding box of a region of interest (ROI) of a patient, comprising: receiving, by a device, a two dimensional (2D) maximum intensity projection (MIP) image that is a first view of the patient; receiving, by the device, a 2D MIP image that is a second view of the patient; detecting, by the device, a first 2D bounding box of the ROI of the patient using the 2D MIP image that is the first view of the patient; detecting, by the device, a second 2D bounding box of the ROI of the patient using the 2D MIP image that is the second view of the patient; receiving, by the device, a 3D MIP image of the patient; generating, by the device, the 3D bounding box of the ROI of the patient using only the first 2D bounding box, the second 2D bounding box, and the 3D MIP image of the patient; and providing, by the device, the 3D MIP image including the 3D bounding box of the ROI of the patient.

The method of claim 1, further comprising: removing, by the device, data of the 3D MIP image that is not within the 3D bounding box; and providing, by the device, the 3D MIP image from which the data has been removed.

A method for generating a three dimensional (3D) bounding box of a region of interest (ROI) of a patient, comprising: receiving, by a device, a two dimensional (2D) maximum intensity projection (MIP) image that is an axial view of the patient; receiving, by the device, a 2D MIP image that is a sagittal view of the patient; detecting, by the device, a first 2D bounding box of the ROI of the patient using the 2D MIP image that is the axial view of the patient; detecting, by the device, a second 2D bounding box of the ROI of the patient using the 2D MIP image that is the sagittal view of the patient; receiving, by the device, a 3D MIP image of the patient; generating, by the device, the 3D bounding box of the ROI of the patient using only the first 2D bounding box, the second 2D bounding box, and the 3D MIP image of the patient; removing, by the device, data of the 3D MIP image that is not within the 3D bounding box, prior to performing organ at risk (OAR) segmentation; and providing, by the device, the 3D MIP image including the 3D bounding box of the ROI of the patient and from which the data has been removed to permit the OAR segmentation using the 3D MIP image including the 3D bounding box of the ROI and from which the data has been removed.

The method of claim 1, further comprising: inputting, by the device, the 2D MIP image that is the first view of the patient, and the 2D MIP image that is the second view of the patient into a region based convolutional neural network (RCNN); and detecting, by the device, the first 2D bounding box and the second 2D bounding box based on an output of the RCNN.
The method of claim 1, further comprising: inputting, by the device, the 2D MIP image that is the axial view of the patient, and the 2D MIP image that is the sagittal view of the patient into a region based convolutional neural network (RCNN); and detecting, by the device, the first 2D bounding box and the second 2D bounding box based on an output of the RCNN.
The method of claim 1, further comprising: identifying, by the device, a first minimum horizontal value, a first maximum horizontal value, a first minimum vertical value, and a first maximum vertical value of the first 2D bounding box of the ROI.
The method of claim 1, further comprising: identifying, by the device, a first minimum horizontal value, a first maximum horizontal value, a first minimum vertical value, and a first maximum vertical value of the first 2D bounding box of the ROI.
The method of claim 4, further comprising: identifying, by the device, a second minimum horizontal value and a second maximum horizontal value of the second 2D bounding box of the ROI. 
The method of claim 3, further comprising: identifying, by the device, a second minimum horizontal value and a second maximum horizontal value of the second 2D bounding box of the ROI.
The method of claim 5, further comprising: generating, by the device, the 3D bounding box of the ROI using the first minimum horizontal value, the first maximum horizontal value, the first minimum vertical value, and the first maximum vertical value of the first 2D bounding box of the ROI, and using the second minimum horizontal value and the second maximum horizontal value of the second 2D bounding box of the ROI.

The method of claim 4, further comprising: generating, by the device, the 3D bounding box of the ROI using the first minimum horizontal value, the first maximum horizontal value, the first minimum vertical value, and the first maximum vertical value of the first 2D bounding box of the ROI, and using the second minimum horizontal value and the second maximum horizontal value of the second 2D bounding box of the ROI.

The method of claim 1, wherein the ROI is a head of the patient.

The method of claim 1, wherein the ROI is a head of the patient.
A device for generating a three dimensional (3D) bounding box of a region of interest (ROI) of a patient, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including: receiving code that is configured to cause the at least one processor to receive a two dimensional (2D) maximum intensity projection (MIP) image that is a first view of the patient, receive a 2D MIP image that is a second view of the patient, and receive a 3D MIP image of the patient; detecting code that is configured to cause the at least one processor to detect a first 2D bounding box of the ROI of the patient using the 2D MIP image that is the first view of the patient, and detect a second 2D bounding box of the ROI of the patient using the 2D MIP image that is the second view of the patient; generating code that is configured to cause the at least one processor to generate the 3D bounding box of the ROI of the patient using only the first 2D bounding box, the second 2D bounding box, and the 3D MIP image of the patient; and providing code that is configured to cause the at least one processor to provide the 3D MIP image including the 3D bounding box of the ROI of the patient.
The device of claim 8, further comprising: removing code that is configured to cause the at least one processor to remove data of the 3D MIP image that is not within the 3D bounding box, and wherein the providing code is further configured to cause the at least one processor to provide the 3D MIP image from which the data has been removed.


A device for generating a three dimensional (3D) bounding box of a region of interest (ROI) of a patient, comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including: receiving code that is configured to cause the at least one processor to receive a two dimensional (2D) maximum intensity projection (MIP) image that is an axial view of the patient, receive a 2D MIP image that is a sagittal view of the patient, and receive a 3D MIP image of the patient; detecting code that is configured to cause the at least one processor to detect a first 2D bounding box of the ROI of the patient using the 2D MIP image that is the axial view of the patient, and detect a second 2D bounding box of the ROI of the patient using the 2D MIP image that is the sagittal view of the patient; generating code that is configured to cause the at least one processor to generate the 3D bounding box of the ROI of the patient using only the first 2D bounding box, the second 2D bounding box, and the 3D MIP image of the patient; removing code that is configured to cause the at least one processor to remove data of the 3D MIP image that is not within the 3D bounding box, prior to performing organ at risk (OAR) segmentation; and providing code that is configured to cause the at least one processor to provide the 3D MIP image including the 3D bounding box of the ROI of the patient and from which the data has been removed to permit organ the OAR segmentation using the 3D MIP image including the 3D bounding box of the ROI and from which the data has been removed.


The device of claim 8, further comprising: inputting code that is configured to cause the at least one processor to input the 2D MIP image that is the first view of the patient, and the 2D MIP image that is the second view of the patient into a region based convolutional neural network (RCNN), and wherein the detecting code is further configured to cause the at least one processor to detect the first 2D bounding box and the second 2D bounding box based on an output of the RCNN.

The device of claim 7, further comprising: inputting code that is configured to cause the at least one processor to input the 2D MIP image that is the axial view of the patient, and the 2D MIP image that is the sagittal view of the patient into a region based convolutional neural network (RCNN), and wherein the detecting code is further configured to cause the at least one processor to detect the first 2D bounding box and the second 2D bounding box based on an output of the RCNN.
The device of claim 8, further comprising: identifying code that is further configured to cause the at least one processor to identify a first minimum horizontal value, a first maximum horizontal value, a first minimum vertical value, and a first maximum vertical value of the first 2D bounding box of the ROI.

The device of claim 7, further comprising: identifying code that is further configured to cause the at least one processor to identify a first minimum horizontal value, a first maximum horizontal value, a first minimum vertical value, and a first maximum vertical value of the first 2D bounding box of the ROI.
The device of claim 11, wherein the identifying code is further configured to cause the at least one processor to identify a second minimum horizontal value and a second maximum horizontal value of the second 2D bounding box of the ROI.

The device of claim 9, wherein the identifying code is further configured to cause the at least one processor to identify a second minimum horizontal value and a second maximum horizontal value of the second 2D bounding box of the ROI.



The device of claim 12, wherein the generating code is further configured to cause the at least one processor to generate the 3D bounding box of the ROI using the first minimum horizontal value, the first maximum horizontal value, the first minimum vertical value, and the first maximum vertical value of the first 2D bounding box of the ROI, and using the second minimum horizontal value and the second maximum horizontal value of the second 2D bounding box of the ROI.
The device of claim 10, wherein the generating code is further configured to cause the at least one processor to generate the 3D bounding box of the ROI using the first minimum horizontal value, the first maximum horizontal value, the first minimum vertical value, and the first maximum vertical value of the first 2D bounding box of the ROI, and using the second minimum horizontal value and the second maximum horizontal value of the second 2D bounding box of the ROI.
The device of claim 8, wherein the ROI is a head of the patient.
The device of claim 7, wherein the ROI is a head of the patient.
 A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for generating a three dimensional (3D) bounding box of a region of interest (ROI) of a patient, cause the one or more processors to: receive a two dimensional (2D) maximum intensity projection (MIP) image that is a first view of the patient; receive a 2D MIP image that is a second view of the patient; detect a first 2D bounding box of the ROI of the patient using the 2D MIP image that is the first view of the patient; detect a second 2D bounding box of the ROI of the patient using the 2D MIP image that is the second view of the patient; receive a 3D MIP image of the patient; generate the 3D bounding box of the ROI of the patient using only the first 2D bounding box, the second 2D bounding box, and the 3D MIP image of the patient; and provide the 3D MIP image including the 3D bounding box of the ROI of the patient.

The non-transitory computer-readable medium of claim 15, wherein the one or more instructions cause the one or more processors to: remove data of the 3D MIP image that is not within the 3D bounding box; and provide the 3D MIP image from which the data has been removed.

A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for generating a three dimensional (3D) bounding box of a region of interest (ROI) of a patient, cause the one or more processors to: receive a two dimensional (2D) maximum intensity projection (MIP) image that is an axial view of the patient; receive a 2D MIP image that is a sagittal view of the patient; detect a first 2D bounding box of the ROI of the patient using the 2D MIP image that is the axial view of the patient; detect a second 2D bounding box of the ROI of the patient using the 2D MIP image that is the sagittal view of the patient; receive a 3D MIP image of the patient; generate the 3D bounding box of the ROI of the patient using only the first 2D bounding box, the second 2D bounding box, and the 3D MIP image of the patient; remove data of the 3D MIP image that is not within the 3D bounding box, prior to performing organ at risk (OAR) segmentation; and provide the 3D MIP image including the 3D bounding box of the ROI of the patient and from which the data has been removed to permit organ the OAR segmentation using the 3D MIP image including the 3D bounding box of the ROI and from which the data has been removed.

The non-transitory computer-readable medium of claim 15, wherein the one or more instructions cause the one or more processors to: input the 2D MIP image that is the first view of the patient, and the 2D MIP image that is the second view of the patient into a region based convolutional neural network (RCNN); and detect the first 2D bounding box and the second 2D bounding box based on an output of the RCNN.
The non-transitory computer-readable medium of claim 13, wherein the one or more instructions cause the one or more processors to: input the 2D MIP image that is the axial view of the patient, and the 2D MIP image that is the sagittal view of the patient into a region based convolutional neural network (RCNN); and detect the first 2D bounding box and the second 2D bounding box based on an output of the RCNN.
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions cause the one or more processors to: identify a first minimum horizontal value, a first maximum horizontal value, a first minimum vertical value, and a first maximum vertical value of the first 2D bounding box of the ROI.
The non-transitory computer-readable medium of claim 13, wherein the one or more instructions cause the one or more processors to: Identify a first minimum horizontal value, a first maximum horizontal value, a first minimum vertical value, and a first maximum vertical value of the first 2D bounding box of the ROI.
The non-transitory computer-readable medium of claim 18, wherein the one or more instructions cause the one or more processors to: identify a second minimum horizontal value and a second maximum horizontal value of the second 2D bounding box of the ROI
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions cause the one or more processors to: identify a second minimum horizontal value and a second maximum horizontal value of the second 2D bounding box of the ROI.

The non-transitory computer-readable medium of claim 19, wherein the one or more instructions cause the one or more processors to: generate the 3D bounding box of the ROI using the first minimum horizontal value, the first maximum horizontal value, the first minimum vertical value, and the first maximum vertical value of the first 2D bounding box of the ROI, and using the second minimum horizontal value and the second maximum horizontal value of the second 2D bounding box of the ROI.
The non-transitory computer-readable medium of claim 16, wherein the one or more instructions cause the one or more processors to: generate the 3D bounding box of the ROI using the first minimum horizontal value, the first maximum horizontal value, the first minimum vertical value, and the first maximum vertical value of the first 2D bounding box of the ROI, and using the second minimum horizontal value and the second maximum horizontal value of the second 2D bounding box of the ROI.


Allowable Subject Matter
Claims 1-20 would be allowable upon filing of a terminal disclaimer to overcome the Non-statutory double patenting rejections. 
The following is a statement of reasons for the indication of allowable subject matter:
The claims require the use of only two bounding boxes from two views of a 3D image and a 3D MIP image to generate a 3D bounding box for image segmentation. These limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. 
Tegzes et al. (US 2018/0315188 A1; hereafter: Tegzes) is the closest relevant art to the present invention. Tegzes discloses identifying and determining 2D bounding boxes around an organ of interest from different views, more specifically the axial, coronal, and sagittal views, based on 2D image slices from 3D images. Tegzes further discloses the generation of a 3D bounding box from the generated 2D bounding boxes. While Tegzes discloses the generation of 3D bounding boxes for segmentation using 2D bounding boxes, Tegzes is silent on utilizing only two 2D bounding boxes and a 3D MIP image to generate a 3D bounding box. The 3D bounding box of Tegzes requires three 2D planes and does not disclose utilizing a 3D image to assist in the generation of a 3D bounding box. The present invention requires only two views/planes and a 3D image to generate their 3D bounding box. Such limitation is a distinguishing feature of the present invention over Tegzes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0130562 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668